DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method and a system that tracks gestures for operating a virtual keyboard, classified in G06F3/0426.
II. Claims 18-20, drawn to a method and a system that predicts next characters based on input, classified in G06F3/0237.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require “determining a third predicted next character”, and “automatically selecting the third predicated next character without user intervention”.  The subcombination has separate utility such as implementing the method in a touch device that predicts next characters based on input trajectories on a touch sensitive surface.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Steven Hansen on 9/26/2022 a provisional election was made with traverse to prosecute the invention of I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakotsios et al. (US 8,902,198; hereinafter Karakotsios) in view of Pfoertzsch (US 2018/0290750). 
Regarding claim 1: 
Karakotsios discloses a method of operating a virtual keyboard comprising a plurality of virtual keys, comprising: 
normalizing keystroke motion vector data to obtain normalized keystroke motion vector data (see Figs. 3a-3c and col. 4, lines 28-52; determining the intersection of the direction vectors correspond to normalizing keystroke motion vector data; also see Fig. 2b; the motion of the finger is tracked and mapped); 
determining a virtual keyboard keystroke from the normalized keystroke motion vector data (see Figs. 4a-4d); and 
executing a function corresponding to the virtual keyboard keystroke (see Figs. 4a-4d; the word “pick” is entered).
Karakotsios does not disclose the normalized keystroke motion vector data comprising distances of at least one user extremity at different points in time from a reference point on the user's anatomy relative to a reference anatomical dimension on the user's body.
However, Pfoertzsch discloses a method comprising: 
normalizing motion vector data to obtain normalized motion vector data comprising distances of at least one user extremity at different points in time from a reference point on the user's anatomy relative to a reference anatomical dimension on the user's body (see paragraph 30; the distance between the hand and the head of a user is being captured at least over different time points; the captured three-dimensional gestures are mapped to control the drone). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching Karakotsios and Pfoertzsch such that normalized motion vector data comprising distances of at least one user extremity at different points in time from a reference point on the user's anatomy relative to a reference anatomical dimension on the user's body.  The combination would have yielded a predictable result of mapping the user’s gesture to control the cursor position on the virtual keyboard.  
Regarding claim 15: 
Karakotsios and Pfoertzsch disclose all the features in claim 1.  Karakotsios further discloses an interactive video display system (see Fig. 3a or Fig. 6) comprising: 
a video display (see Fig. 6, display element 602); 
a camera operable to capture images of at least one user extremity (see Fig. 3a; cameras 306 and 308); 
at least one computer processor (see Fig. 7; processor 702); 
at least one computer readable medium having non-transitory (see Fig. 7, memory 704), computer executable instructions stored thereon, wherein when executed by the at least one computer processor, the computer executable instructions perform the method of claim 1 (see claim 1 above).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakotsios in view of Pfoertzsch, as applied to claim 1 above, and further in view of Crook et al. (US 2014/0046922; hereinafter Crook). 
Regarding claim 9: 
Karakotsios and Pfoertzsch disclose all the features in claim 1.  However, Karakotsios and Pfoertzsch do not disclose the method, further comprising: capturing anatomical dimension calibration image data of a user; and calculating the reference anatomical dimension from the calibration image data.
In the same field of endeavor, Crook discloses a method, comprising: 
capturing anatomical dimension calibration image data of a user (see paragraphs 21-22; the human target is tracked by using images from the capturing device to generate a skeletal mapping of the human target; the skeletal mapping of the human target is an anatomical dimension calibration image data of a user); and calculating the reference anatomical dimension from the calibration image data (see Fig. 5 and paragraph 58; the joints are the reference anatomical dimension).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Karakotsios, Pfoertzsch, and Crook to further includes steps of capturing anatomical dimension calibration image data of a user; and calculating the reference anatomical dimension from the calibration image data.  The combination would have yielded a predictable result of the ability to distinguish a plurality type of gestures (see Crooks, paragraphs 59-60). 
Allowable Subject Matter
Claims 2-8, 10-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2, none of the reference of record alone or in combination discloses or suggests the method of claim 1, further comprising: momentum smoothing the received user keystroke motion vector data to obtain a momentum-smoothed distance of the user extremity from the reference point on the user's anatomy.
In regards to claim 4, none of the reference of record alone or in combination discloses or suggests the method of claim 1, wherein the step of determining a virtual keyboard keystroke from the keystroke motion vector data comprises comparing a resting position of the at least one user extremity from the user anatomical reference point to a plurality of virtual keyboard key positions relative to the user anatomical reference point and selecting a virtual key having a virtual key position relative to the user anatomical reference point which is closest to the resting position of the user extremity.
In regards to claim 10, none of the reference of record alone or in combination discloses or suggests the method of claim 9, further comprising: calculating a plurality of anatomical dimensions of the user from the captured anatomical dimension calibration image data of the user; and determining a plurality of relative anatomical dimensions corresponding to each of the anatomical dimensions in the plurality of anatomical dimensions by dividing each anatomical dimension in the plurality of anatomical dimensions by the reference anatomical dimension.
In regards to claim 13, none of the reference of record alone or in combination discloses or suggests the method of claim 1, further comprising: determining a normalized three-dimensional motion vector for the position of a user extremity in three-dimensions relative to a maximum distance position of the user extremity from the user's reference anatomical position in each of the three-dimensions.
In regards to claim 14, none of the reference of record alone or in combination discloses or suggests the method of claim 1, further comprising: 
displaying a keyboard comprising a plurality of display keys each of which corresponds to one of a plurality of virtual key positions in space relative to the user's anatomical reference point; 
receiving a calibration virtual key assignment comprising calibration virtual keystroke and a corresponding calibration virtual key position in space relative to the user's anatomical reference point; 
receiving corrected keystroke data corresponding to the calibration virtual key position in space; and 
adjusting the calibration virtual key assignment so that the corrected keystroke data corresponds to the calibration virtual key position in space relative to the user's anatomical reference point.
Claims 3 depends from claim 2; claim 5-8 depend from claim 4, claims 10-12 depend from claim 9, and claims 16-17 depend from claim 2 and 6, respectively.  Accordingly, claims 2-8, 10-14, and 16-17 include allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bi (US 8,928,589) teach a virtual keyboard where user can remotely input virtual keys by tracking the motion of the user’s finger. 
Park et al. (US 2014/0028567) discloses a display device capable of displaying virtual keyboard and capturing the hand gesture of the user for the character input.
Kim et al. (US 9,201,590) discloses a method and electronic device for gesture-based key input. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625